Citation Nr: 1447514	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-15 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for carpal tunnel, right wrist.

3.  Entitlement to service connection for carpal tunnel, left wrist.

4.  Entitlement to service connection for right wrist arthritis.

5.  Entitlement to service connection for left wrist arthritis.

6.  Entitlement to service connection for plantar fasciitis.

7.  Entitlement to an initial compensable disability rating for service-connected primary insomnia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to September 2009.

These matters come to the Board of Veterans' Appeals (Board) from October 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Manila, Republic of the Philippines now has original jurisdiction over the claims.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

The issue of entitlement to service connection for chronic adjustment disorder with anxiety has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for carpal tunnel, right wrist, entitlement to service connection for carpal tunnel, left wrist, entitlement to service connection for right wrist arthritis, entitlement to service connection for left wrist arthritis, entitlement to service connection for plantar fasciitis and entitlement to an initial compensable rating for service-connected primary insomnia are  addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served as an aviation maintenance technician during his 26 years of military service and was exposed to excessive noise.

2.  Given the presence of mild left ear hearing loss in service and a speech recognition score indicating hearing loss for VA purposes less than two years after separation from service, the evidence is at least in relative equipoise as to whether his currently diagnosed hearing loss is the result of the injury of acoustic trauma in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303(a), (d), 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II. Service Connection for Left Ear Hearing Loss

The Veteran is service connected for tinnitus and it is conceded that the Veteran had in-service noise exposure from serving 26 years as an aviation maintenance technician.  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).   

The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability when an audiological examination reveals that the threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a Compensation and Pension Audiology Report dated prior to separation from service in December 2008, pure tone decibels were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
25
30
30
25
Left Ear
20
25
30
35
25

Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  

In July 2011, the Veteran was afforded a VA examination in connection with his claim.  At that time, an audiogram reflected pure tone decibels as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
20
20
20
20
Left Ear
25
20
20
20
20

Speech recognition scores were 92 percent bilaterally.

It is unclear why the audiogram in 2008 revealed worse hearing loss than the examination in 2011.  Nonetheless, a speech recognition score of 92 percent indicates hearing loss for VA purposes at the July 2011 examination.

Thus, the remaining questions are whether current hearing loss had its onset in service or whether it is otherwise the result of a disease or injury, to include noise exposure, in service.

At the July 2011 examination, the examiner opined that it was less likely than not that left ear hearing loss was caused by or a result of in-service noise exposure.  The examiner reasoned that all the Veteran's audiograms in service between 1981 and 2008 were all within normal limits.  The examiner noted that on an audiogram in 1986, there was a "dip" in the left ear hearing; however, it did not persist and succeeding audiograms thereafter were normal.

The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See Hensley v. Brown, 5 Vet. App. 155, 158-59 (1993) (noting that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  

Notably, the 2008 audiogram results recorded during service already show some degree of hearing loss because the threshold levels were higher than 20 decibels at some frequencies.  See Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The law requires only that a disease or injury incurred in service be as likely the cause of the current disability as any other possible cause.  The Board could remand the case for another opinion on the specific question of whether the Veteran's current hearing loss is as likely the result of noise exposure (which is the in-service injury in this case) as it is the result of any other possible cause or factor.  However, evidence of mild hearing loss during service and evidence of a speech recognition test score indicating the presence of a current disability under Section 3.385 so close in time to a 26 year period of active duty persuades the Board that the Veteran's hearing loss is at least as likely as not the result of conceded in-service noise exposure.

Resolving reasonable double in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for left ear hearing loss is granted.


REMAND

Reasons for Remand: To schedule the Veteran for VA examinations and to adjudicate an issue that is inextricably intertwined with an issue that is currently being evaluated by the RO.
I.  Service Connection Claims: Carpel Tunnel in both wrists, arthritis in both wrists, plantar fasciitis.

The Veteran served on active duty for 26 years.  He indicates that during his last five years on active duty he began to have increased aches and pains in both his wrists.  He indicated that during his younger years in the service he worked with hand tools, to include wrenches, hammers, air rivet guns, drills, impact hammers, ratchets and grinders.  During the middle part of his military career, he would spend extensive time typing on the computer.  He indicated in an October 2011 statement that he did discuss wrist pain and other joint pains with doctors, "but it was in conversations that were most likely not documented" due to seeking treatment for other medical conditions.  He indicated current difficulty carrying bags and that he experiences numbness, tingling, and weakness in grip that are present in both wrists, thumbs and palms.

Interesting to note are two Reports of Medical History filled out during service.  In the first dated in August 2005, the Veteran checked "no" when asked whether he had experienced wrist pain and "no" to foot trouble.  Conversely, in the second dated in August 2009, the Veteran indicated "yes" to having wrist pain and to foot trouble.  On the August 2009 report, the Veteran related right heel pain and indicated he had plantar fasciitis.  It is unclear whether this diagnosis was made by a medical professional.  At his April 2014 hearing before the Board, he indicated he was told by a doctor while on active duty that he had plantar fasciitis, although it was not severe.

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  )).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Where a disease has its onset in service-that is, where it is incurred "coincident with service"--it may be service-connected regardless of its cause as long as it is incurred in line of duty and not due to the Veteran's willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) ("Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . .").  

Here, the Veteran has not been afforded a VA examination in connection with these claims.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the evidence of extensive use of hand tools and typing during the Veteran's 26 years of active duty and the notation of both wrist pain and plantar fasciitis in records prior to separation from service, the Board finds there is enough evidence to warrant VA examinations to determine the likely etiology of the Veteran's wrist and foot problems and to determine whether the Veteran has current diagnoses of carpal tunnel and/or arthritis in either wrist and whether he has plantar fasciitis.  In addition, a VA examiner should provide an opinion as to whether it is at least as likely as not that any disabilities currently present had their onset in service or were caused by activity in service over the course of 26 years.

II.  Entitlement to an initial compensable rating for primary insomnia

Currently, the Veteran's insomnia is rated by analogy under Diagnostic Code (DC) 9499-9440 which is the criteria used to rate chronic adjustment disorder.  The Veteran has already initiated a claim for service connection for chronic adjustment disorder which has not been adjudicated by the RO in the first instance and was referred for appropriate action by way of this decision.

The outcome of the claim for service connection for chronic adjustment disorder is inextricably intertwined with the consideration of an increased rating for insomnia since they would both be rated under DC 9440.  Once the RO has adjudicated the issue of service connection for chronic adjustment disorder, if service connection is granted, the RO should readjudciate the question of how to rate the Veteran's insomnia and whether separate ratings for the two service connected disabilities are warranted or whether separate ratings would violate the prohibition against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (indicating that "[t]he critical element is that none of the symptomatology for any . . .  conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions.")

If service connection for chronic adjustment disorder is denied, the RO should readjudicate the claim for an increased rating for primary insomnia keeping in mind that the Veteran is also service connected for sleep apnea that is currently rated as 50 percent disabling.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file.

2.  After the most recent VA treatment records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any wrist conditions that may be present, to include carpal tunnel and arthritis. 

The examiner is requested to review the electronic claims file and make a notation that a review was made.

X-rays of both the Veteran's wrists should be taken to ascertain whether arthritis is present.

For each diagnosis identified, the examiner should state when the condition most likely first manifested.  He or she should render an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current disorder in the left and/or the right wrist was incurred in or is a result of the Veteran's active military service, to include using hand tools as an aviation maintenance technician and many hours of typing on a computer during his final years in the service.  See April 2014 Hearing Transcript.

 Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

3.  After the most recent VA treatment records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed foot disabilities, to include plantar fasciitis.
  
The examiner is requested to review the electronic claims file and make a notation that a review was made.

For each diagnosis identified, the examiner should state when the condition most likely first manifested.  He or she should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current disorder was incurred in or is a result of the Veteran's active military service.  The examiner should note the Report of Medical History dated in August 2009 prior to the Veteran's separation from service that indicates the presence of right heel pain and plantar fasciitis.

 Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  After an initial determination is made as to whether service connection is warranted for chronic anxiety disorder or another diagnosed psychiatric disability, the RO should readjudicate the claim for entitlement to an initial compensable rating for service-connected primary insomnia keeping in mind the principles against pyramiding in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) and that the Veteran is also service-connected for sleep apnea.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the  case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


